Title: From George Washington to Brigadier General Duportail, 22 September 1779
From: Washington, George
To: Duportail, Antoine-Jean-Louis Le Bègue de Presle


        
          Sir,
          Head Qurs West Point Sept. 22d 1779
        
        I am to request you will give instruction to your assistants attached to the different works—to turn their attention to the barracks necessary at each to cover the men required to be constantly stationed for the immediate security of the respective posts—and the places at which it will be most proper to erect them—Were it not for the difficulty of transporting materials to those high mountains to build barracks at each sufficient to cover the whole number of men required for its complete defence, I should give a preference to this; but the difficulty of transportation inclines me to desire only strong guards during the Winter at each post to put them out of the reach of a surprise and coup de main by a small detachment and consequently barracks proportioned to these—I leave it to your judgment what guards will be sufficient to answer the purpose and to regulate the arrangements for barracks accordingly—and I shall be obliged to you to make a report as speedily as possible. I have the honor to be Sir Your most Obed. ser.
        
          P.S. These barracks ought to be in the works where they will admit them—an where they will not so near as to be always sure of a communication on any sudden emergency and effectually protected by the fire from the works. How far can the bomb-proofs be made to answer the purpose?
        
      